Opinion issued May 23, 2011.

In The
Court of
Appeals
For The
First District
of Texas
                                                     ————————————
NO. 01-11-00278-CV
———————————
IN RE nouri group, LLC, nouri antique rug gallery, l.p., siamak
nouri, babak nouri, rogheih Nouri, and abbas nouri, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

MEMORANDUM OPINION
          In
this petition for writ of mandamus, relators Nouri Group, LLC, Nouri Antique
Rug Gallery, L.P., Siamak Nouri, Babak Nouri, Rogheih Nouri, and Abbas Nouri
(collectively, “the Nouris”), request that we grant their petition for writ of
mandamus and order the district court to (1) withdraw its March 2, 2011 order
denying the Nouris’ motion to disqualify the law firm of Beirne, Maynard and
Parsons, LLP and (2) sign an order disqualifying that firm.[1]  
We lift the stay of the trial
court’s proceedings, and we deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Jennings, Keyes, and Higley.
 




[1]
          The underlying cause is Southport Investments, LP, Southport Trust,
and Serapi Partners, LP v. Nouri Group LLC, Nouri Antique Rug Gallery Ltd.
d/b/a Nouri Gallery, et al., No. 2010-82260, in the 164th District Court of
Harris County, the Honorable Alexandra Smoots-Hogan presiding.